         Case 1:18-cv-01339-CRC Document 86 Filed 03/30/20 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                    )
JAMES PRICE,                        )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )               Civil Action No. 18-1339 (CRC)
                                    )
UNITED STATES DEPARTMENT            )
OF JUSTICE,                         )
                                    )
                  Defendant.        )
____________________________________)

                    DEFENDANT’S MOTION TO FILE A SURREPLY

       Defendant, Department of Justice (“DoJ”), by and through undersigned counsel, hereby

moves to file the attached (Exhibit A) Sur-Reply. Plaintiff in its Response (ECF No. 85)

(“Plaintiff’s Response”) raised new arguments and made several new factual assertions and

requests leave to file a Sur-Reply addressing the same. Defendant has not conferred with Plaintiff

due to his incarceration. A proposed order is attached.


Date: March 30, 2020                 Respectfully submitted,

                                     TIMOTHY J. SHEA, D.C. Bar #437437
                                     United States Attorney

                                     DANIEL F. VAN HORN, D.C. Bar No. 924092
                                     Chief, Civil Division
                                                              /s/
                                     RHONDA L. CAMPBELL, D.C. Bar No. 462402
                                     Assistant United States Attorneys
                                     Civil Division
                                     555 4th Street, N.W.
                                     Washington, D.C. 20530
                                     (202) 252-2559
                                     Rhonda.campbell@usdoj.gov

                                     Counsel for United States

                                                1
Case 1:18-cv-01339-CRC Document 86 Filed 03/30/20 Page 2 of 4




                              2
            Case 1:18-cv-01339-CRC Document 86 Filed 03/30/20 Page 3 of 4



                                  CERTIFICATE OF SERVICE

            THIS IS TO CERTIFY that service of the foregoing Defendant’s Motion has been made

 by U.S. Mail during the week of March 30, 2020, to:

JAMES PRICE
R98922-004
MIAMI
FEDERAL CORRECTIONAL INSTITUTION
Inmate Mail/Parcels
P.O. BOX 779800
MIAMI, FL 33177

Plaintiff

                                                      /s/
                                              Rhonda L. Campbell
                                              Assistant United States Attorney




                                                3
         Case 1:18-cv-01339-CRC Document 86 Filed 03/30/20 Page 4 of 4



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                    )
JAMES PRICE,                        )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )                Civil Action No. 18-1339 (CRC)
                                    )
UNITED STATES DEPARTMENT            )
OF JUSTICE,                         )
                                    )
                  Defendant.        )
____________________________________)

                                   [PROPOSED] ORDER

       This Court having considered Defendant’s Motion for Leave to File a Sur-Reply in

response to Plaintiff March 17, 2020 Response.

       It is hereby Ordered that Defendant’s Motion is Granted.

       SO ORDERED.


                                                 _______________________________________
                                                 UNITED STATES DISTRICT JUDGE




                                                 4
